Appeal by a self-insured employer from a decision and award by the Workmen’s Compensation Board which allowed compensation to claimant for disability. The point at issue on appeal is whether claimant was an employee or an independent contractor. The appellant operated a retail merchandising store in the city of Binghamton. Claimant was a fireman for the city but on alternate days he worked for appellant, and there is no question that his initial services for appellant were those of an employee. Later he began, in company with another part-time fireman, to install television antennas at the homes of appellant’s customers. In connection with this latter work he and his companion signed a written agreement, in which they were designated as a contractor; and which, if its terms were taken literally, would doubtless have made claimant an independent contractor. However, there is substantial evidence to indicate that claimant signed the agreement under a threat that he would not be paid for work previously done unless he did so. There is also proof to the effect that when he signed the alleged agreement it was but a printed form, with essential details lacking. Under such circumstances the board had the right to look behind the facade of the purported agreement and ascertain factually the real relationship between the parties. The evidence sustains the finding of the board that claimant was in reality an employee of appellant. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present— Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.